Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter (software per se).
101 Analysis – Step 1:
Claim 20 does not fall within at least one of the four categories of patent eligible subject matter because it is directed toward software per se and/or a signal per se. Examiner notes that a “program element” as recited in the claim directs the claim toward software per se and/or a signal per se. 

Therefore, claim 20 is ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 7-11, 14, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the parking trajectory” in its first limitation. There is insufficient antecedent basis for this in the claim. Claim 4 also recites “the final position”. There is also insufficient antecedent basis for this in the claim.
Claim 6 recites “a first parallel parking procedure” in its first limitation.  There is insufficient antecedent basis for this in the claim. Examiner notes that claim 5 (which claim 6 depends from) recites “a parallel parking procedure”, but it is unclear whether the “first” parallel parking procedure recited in claim 6 refers to “a” parallel parking procedure recited in claim 5, or if it refers to a new, separate parallel parking procedure. Therefore, it is unclear how many parking procedures are being claimed.
Claim 7 depends from claim 6 and therefore contains the issue addressed above.
Claim 8 recites “a second parallel parking procedure” in its first limitation.  There is insufficient antecedent basis for this in the claim. Examiner notes that claim 6 recites “a first parallel parking procedure”, but claim 8 does not depend from claim 6.
Claim 9 recites “a first bay parking procedure” in its first limitation. There is insufficient antecedent basis for this in the claim. Examiner notes that claim 5 (which claim 9 depends from) recites “a bay parking procedure”, but it is unclear whether the “first” bay parking procedure recited in claim 9 refers to “a” bay parking procedure recited in claim 5, or if it refers to a new, separate parallel parking procedure. Therefore, it is unclear how many parking procedures are being claimed. Claim 9 also recites “the first stop position which is the final position”. There is insufficient antecedent basis for both a “first stop position” and a “final position” in the claim. Examiner notes that claim 2 recites “a first stop position”, but claim 9 does not depend from claim 2.
Claim 10 recites “a second bay parking procedure” in its first limitation. There is insufficient antecedent basis for this in the claim. Examiner notes that claim 9 recites “a first bay parking procedure”, but claim 10 does not depend from claim 9.
Claim 11 recites “a third bay parking procedure” in its first limitation. There is insufficient antecedent basis for this in the claim. Examiner notes that claim 10 recites “a second bay parking procedure”, but claim 11 does not depend from claim 10. Claim 11 also recites “the first stop position”. There is insufficient antecedent basis for this in the claim. Examiner notes that claim 2 recites “a first stop position”, but claim 11 does not depend from claim 2.
Claim 14 recites (emphasis added):
“Controller for an automated parking assist system for parking a vehicle in a parking spot according to claim 1
configured to 20handover drive control from a user to the automated parking assist system;
and to start an automated parking procedure;
wherein the controller is configured to initiate the handover at speed as the vehicle approaches the parking spot,
and to finish the handover before the vehicle reaches the parking spot.”
However, claim 1 already recites the limitations of:
“a controller configured to 20handover drive control from a user to the automated parking assist system;
and to start an automated parking procedure;
wherein the controller is configured to initiate the handover at speed as the vehicle approaches the parking spot,
and to finish the handover before the vehicle reaches the parking spot.”
Therefore, claim 14 recites the above limitations twice, making the scope of the claim unclear.
Claim 19 recites “Method according to claim 15, wherein driving according to the parking trajectory comprises…” However, claim 15 does not recite driving according to a parking trajectory, so it is unclear what claim 19 is referring to.
Claim 20 recites (emphasis added)“Program element, which when being executed by a controller according to claim 14…” and therefore contains the issues addressed above. Claim 20 also recites “…instructs an automated parking assist system to perform the steps of the method according 25to claim 15.” However, claim 15 recites:
“…handing over drive control from a user to an automated parking assist system;
and starting an automated parking procedure;
wherein the handover is initiated at speed as the vehicle approaches the parking 30spot
and is finished before the vehicle reaches the parking spot.”
This again restates the limitations of claim 14 addressed above. Therefore, claim 20 repeats the same limitations a total of three times, making the scope of the claim unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. US 20150025732 A1 (hereinafter Min) in view of Kim US 20190161092 A1 (hereinafter Kim).

1.	Min discloses an Automated parking assist system for parking a vehicle in a parking spot ([0003] “…an apparatus and method for controlling the automatic parking of a vehicle…”),
comprising a controller configured to 5handover drive control from a user to the automated parking assist system ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…”);
and to start an automated parking procedure ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…”);
the vehicle approaches the parking spot (See at least Fig. 4),
and to finish the handover before the vehicle reaches the parking spot. ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…” Examiner notes that automatic control begins before the vehicle has reached the parking spot, therefore the handover is finished before the vehicle reaches the parking spot.)
Min does not explicitly disclose the following elements. However, Kim does disclose wherein the controller is configured to initiate the handover at speed ([0012] “…a driving mode change signal is generated during driving of the autonomous driving vehicle in manual driving mode; stopping the manual driving mode and executing autonomous driving mode…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the handover at speed as disclosed by Kim in order to begin autonomous vehicle control without stopping the vehicle.

2.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 1,
Min additionally discloses wherein the controller is configured to first guide the vehicle to a first stop position from which parking maneuvers being part of the automated parking procedure are started. ([0088] “First, at step S1001, the vehicle moves to the start point.”)

153.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 2,
Min additionally discloses wherein the first stop position is a position of the vehicle determined by the automated parking assist system before reaching the parking spot. ([0012] “…compute a start point…” Examiner notes this occurs before reaching the parking spot.)

4.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 2,
Min additionally discloses wherein the controller is 20further configured to select a forward or a reverse gear and drive to a next stop position according to the parking trajectory if the first stop position is not a final parking position ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated by the processing unit 130. That is, the control unit 140 functions to correctly park the vehicle by controlling the steering angle, gear shift, moving direction, stop and forward movement of the vehicle.” Examiner notes that the “parking path generated” is a parking trajectory.);
if the next stop position is not the final position, repeat the step of selecting a forward or a reverse gear and driving to a further next stop position according to the parking 25trajectory until the vehicle has reached the final parking position. ([0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”)

5.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 1,
Min additionally discloses wherein the automated parking procedure comprises a parallel parking procedure or a bay parking procedure. ([0003] “…automatically parking a vehicle in at least one of modes including parallel parking, reverse parking and forward parking.”)

10.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 5,
Min additionally discloses wherein, in a second bay parking procedure, the first stop position is a position of the vehicle after reaching the parking spot (Examiner notes that it is unclear how the first stop position can be the position of the vehicle after reaching the parking spot (i.e., the vehicle has finished parking) unless “reaching the parking spot” is interpreted to mean the general area near the parking spot. Therefore, the claim has been interpreted as such. [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”);
and wherein the controller is configured to 25decrease the speed of the vehicle ([0050] “…control unit 140 functions to correctly park the vehicle by controlling the steering angle, gear shift, moving direction, stop and forward movement of the vehicle.” Examiner notes that since the controller as disclosed by Min controls the stop and forward movement of the vehicle, the controller is configured to decrease the speed of the vehicle.),
acquire the trajectory from the first stop position to the final position before reaching the first stop position ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory. [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”),
and to perform a single parking maneuver from the first stop position to the final position ([0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”),
wherein the parking maneuver comprises stopping the vehicle at the first stop position (Examiner notes that the vehicle must stop as it transitions from a forward motion into a reverse motion: ([0066] “…moves backward around a plus maximum steering angle along the second subline s2…”), 30selecting a reverse gear, and guiding the vehicle backwards to the final parking position ([0066] “…moves backward around a plus maximum steering angle along the second subline s2, and moves backward at a steering angle of 0 degree along the third subline s3.”).

11.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 5,
Min additionally discloses wherein, in a third bay parking procedure, the first stop position is a position of the vehicle after reaching the parking spot (Examiner notes that it is unclear how the first stop position can be the position of the vehicle after reaching the parking spot (i.e., the vehicle has finished parking) unless “reaching the parking spot” is interpreted to mean the general area near the parking spot. Therefore, the claim has been interpreted as such. [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”);
and wherein the controller is configured to 35decrease the speed of the vehicle ([0050] “…control unit 140 functions to correctly park the vehicle by controlling the steering angle, gear shift, moving direction, stop and forward movement of the vehicle.” Examiner notes that since the controller as disclosed by Min controls the stop and forward movement of the vehicle, the controller is configured to decrease the speed of the vehicle.),
acquire the trajectory to the final position before reaching the first stop position ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory. [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”),
and - 16 -to perform a first ([0066] “More particularly, the vehicle moves forward around a minus maximum steering angle along the first subline s1…”) and a second parking maneuver ([0066] “[The vehicle then] moves backward around a plus maximum steering angle along the second subline s2, and moves backward at a steering angle of 0 degree along the third subline s3.”),
wherein the controller is configured to stop the vehicle at the first stop position (Examiner notes that the vehicle must stop as it transitions from a forward motion into a reverse motion: ([0066] “…moves backward around a plus maximum steering angle along the second subline s2…”),
select a reverse gear ([0066] “…moves backward around a plus maximum steering angle along the second subline s2…”)
and starts the first parking maneuver ([0066] “…the control unit 140 controls the vehicle so that it proceeds to the points);
wherein 5the first parking maneuver comprises guiding the vehicle from the first stop position to an intermediate position ([0066] “More particularly, the vehicle moves forward around a minus maximum steering angle along the first subline s1…”), where it is stopped (Examiner notes that the vehicle must stop as it transitions from a forward motion into a reverse motion: ([0066] “…moves backward around a plus maximum steering angle along the second subline s2…”), a forward gear is selected ([0066] “…the vehicle moves forward…” Examiner notes that it is unclear what order these operations occur. Examiner assumes that the forward gear is selected before the first parking maneuver is carried out, as the second parking maneuver operates in a reverse gear.), and from which the second parking maneuver is started ([0066] “[The vehicle then] moves backward around a plus maximum steering angle along the second subline s2, and moves backward at a steering angle of 0 degree along the third subline s3.”);
and wherein the second parking maneuver comprises guiding the vehicle forwards from the intermediate position to the final parking position. ([0066] “[The vehicle then] moves backward around a plus maximum steering angle along the second subline s2, and moves backward at a steering angle of 0 degree along the third subline s3.”)

12.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 1,
Min additionally discloses further comprising a human machine interface, HMI, for selecting the parking spot previous to the handover of the drive control. ([0045] “For example, the parking slot may be determined in response to a driver's selection…” [0115] “The machine may be implemented a computer platform having hardware, such as… input/output (I/O) interfaces.”)

1513.	Min discloses a Vehicle comprising an automated parking assist system for parking a vehicle in a parking spot ([0003] “…an apparatus and method for controlling the automatic parking of a vehicle…”) according to claim 1 (Modified Min includes, as discussed above, the system for parking a vehicle in a parking spot according to claim 1.).

14.	Min discloses a Controller for an automated parking assist system for parking a vehicle in a parking spot according to claim 1,
configured to 20handover drive control from a user to the automated parking assist system ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…”);
and to start an automated parking procedure ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…”);
the vehicle approaches the parking spot (See at least Fig. 4),
and to finish the handover before the vehicle reaches the parking spot. ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…” Examiner notes that automatic control begins before the vehicle has reached the parking spot, therefore the handover is finished before the vehicle reaches the parking spot.)
Min does not explicitly disclose the following elements. However, Kim does disclose wherein the controller is configured to initiate the handover at speed ([0012] “…a driving mode change signal is generated during driving of the autonomous driving vehicle in manual driving mode; stopping the manual driving mode and executing autonomous driving mode…”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the handover at speed as disclosed by Kim in order to begin autonomous vehicle control without stopping the vehicle.

15.	Min discloses a Method for parking a vehicle in a parking spot ([0003] “…an apparatus and method for controlling the automatic parking of a vehicle…”), comprising:
handing over drive control from a user to an automated parking assist system ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…”);
and starting an automated parking procedure ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…”);
the vehicle approaches the parking 30spot (See at least Fig. 4)
and is finished before the vehicle reaches the parking spot. ([0086] “At step S970, the control unit 140 controls the automatic parking of the vehicle…” Examiner notes that automatic control begins before the vehicle has reached the parking spot, therefore the handover is finished before the vehicle reaches the parking spot.)
Min does not explicitly disclose the following elements. However, Kim does disclose wherein the handover is initiated at speed ([0012] “…a driving mode change signal is generated during driving of the autonomous driving vehicle in manual driving mode; stopping the manual driving mode and executing autonomous driving mode…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the handover at speed as disclosed by Kim in order to begin autonomous vehicle control without stopping the vehicle.

16.	Modified Min includes, as discussed above, the Method according to claim 15,
Min additionally discloses wherein the vehicle is first guided to a first stop position from which parking maneuvers being part of the automated parking procedure are started. ([0088] “First, at step S1001, the vehicle moves to the start point.”)

17.	Modified Min includes, as discussed above, the Method according to claim 15, further comprising
Min additionally discloses scanning a parking lot for parking spots ahead (Paragraph [0081] shows that the method distinguishes empty parking spaces from a parking map, which, under broadest reasonable interpretation, is scanning a parking lot for parking spots: “At step S920, the selection unit 120 selects a parking slot within the parking map received at step S910. The selection of the parking slot at step S920 may be performed… by selecting an empty parking slot from along parking slots within the parking map, as described in conjunction with FIG. 1.”);
selecting a parking spot ([0045] “The selection unit 120 functions to selects a parking slot within the parking map received by the parking map reception unit 110.”) before handing over drive control;
and calculating a parking trajectory. ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory.)

19. 	Modified Min includes, as discussed above, the Method according to claim 15,
Min additionally discloses wherein driving according to the parking trajectory ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory. [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”) comprises:
driving to a parallel parking spot, which is a parking spot aligned parallel to the road running, (Fig. 6)
or 20driving to a bay parking spot, which is a parking spot non-parallel to the road running. (Fig. 4)

20.	Min discloses a Program element, which when being executed by a controller according to claim 14 (Modified Min includes, as discussed above, the controller according to claim 14.), instructs an automated parking assist system ([0003] “…an apparatus and method for controlling the automatic parking of a vehicle…”) to perform the steps of the method according 25to claim 15. (Modified Min includes, as discussed above, the method according to claim 15.)

Claims 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Kim and Dyer et al. US 20210041870 A1 (hereinafter Dyer).

306.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 5,
Min additionally discloses wherein, in a first parallel parking procedure, the controller is configured to stop the vehicle for a pre-defined time interval at a first stop position (Examiner notes that the control unit controls the vehicle to stop: [0050] “…the control unit 140 functions to correctly park the vehicle by controlling the… stop and forward movement of the vehicle.” [0089] Examiner also notes that after stopping, the vehicle proceeds to the next movement action: “…whether or not the vehicle has been stopped is determined If, as a result of the determination, it is determined that the vehicle has been stopped, control proceeds to step S1003.” Because the control unit stops the vehicle and then proceeds to the next movement step (S1004 “Move vehicle along subline…” immediately after S1003), the vehicle must stop for a pre-defined time period.),
and to acquire a parking trajectory. ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory.)
Min does not explicitly disclose the following elements. However, Dyer does disclose to flash a turn indicator in order to indicate that the vehicle is in the process of parking ([0039] “…computing device 110 may… change direction… and signal such changes (e.g., by lighting turn signals 112 or 114 of the signaling system).”),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the turn signals as disclosed by Dyer in order to signal an intended future action of the vehicle. 

7.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 6,
Min additionally discloses wherein, in the first parallel- 15 - parking procedure, the controller is configured to perform, after the time interval has expired, a parallel parking maneuver ([0003] “…automatically parking a vehicle in at least one of modes including parallel parking…”) which comprises
driving forward to an intermediate position ([0066] “…the control unit 140 controls the vehicle so that it proceeds to… the start point sp…” See Fig. 6. Examiner notes that the start point as described by Min corresponds to the intermediate position described in the present claim.),
selecting a reverse gear ([0073] “…the vehicle moves backward around a plus maximum steering angle along the first subline s1…” See Fig. 6.)
and guiding the vehicle to the final position according to the acquired parking trajectory. ([0073] “…and moves forward around a steering angle of 90 degrees along the third subline s3.”)

8.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 5,
Min additionally discloses wherein, in a second parallel parking procedure, the controller is configured to
and to acquire a parking trajectory while approaching the parking spot ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory.),
10drive to a first stop position ([0066] “…the control unit 140 controls the vehicle so that it proceeds to… the start point sp…” See Fig. 6. Examiner notes that the start point as described by Min corresponds to the first stop position described in the present claim.);
select a reverse gear ([0073] “…the vehicle moves backward around a plus maximum steering angle along the first subline s1…” See Fig. 6.);
and to guide the vehicle to the final position according to the acquired parking trajectory. ([0073] “…and moves forward… along the third subline s3.”)
Min does not explicitly disclose the following elements. However, Dyer does disclose flash a turn indicator in order to indicate that the vehicle is in the process of parking ([0039] “…computing device 110 may… change direction… and signal such changes (e.g., by lighting turn signals 112 or 114 of the signaling system).”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the turn signals as disclosed by Dyer in order to signal an intended future action of the vehicle. 

9.	Modified Min includes, as discussed above, the Automated parking assist system according to claim 5,
Min additionally discloses wherein, in a first bay parking 15procedure,
the controller is configured to decrease the speed of the vehicle ([0050] “…control unit 140 functions to correctly park the vehicle by controlling the steering angle, gear shift, moving direction, stop and forward movement of the vehicle.” Examiner notes that since the controller as disclosed by Min controls the stop and forward movement of the vehicle, the controller is configured to decrease the speed of the vehicle.),
acquire the parking trajectory from the current position to a final position (Fig. 4; [0066] “…the control unit 140 controls the vehicle so that it proceeds to the… destination point dp.”) and guide the vehicle to the first stop position (Fig. 4; [0066] “…control the vehicle so that it is automatically parked along the first subline s1…”),
which is the final position of the vehicle, 20according to the acquired parking trajectory (Examiner notes that no “final position” or “first stop position” has been established in claims 9, 5, or 1 and it is unclear what is intended to distinguish a “first stop position which is [a] final position” from other stop positions. Additionally, under broadest reasonable interpretation, any of the points disclosed by Min may be considered a “final position” or a “first stop position” depending on what is considered the beginning or end of any given process. Therefore, the following reads on the present limitation, as Min discloses controlling the vehicle to various points: [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”).
Min does not explicitly disclose the following elements. However, Dyer does disclose indicate that the vehicle is in the process of parking by flashing a turn indicator ([0039] “…computing device 110 may… change direction… and signal such changes (e.g., by lighting turn signals 112 or 114 of the signaling system).”),
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the turn signals as disclosed by Dyer in order to signal an intended future action of the vehicle.


18.	Modified Min includes, as discussed above, the Method according to claim 15, further comprising after the step of starting an automated parking procedure:
Min additionally discloses driving to a first stop position ([0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp…”);
if the first stop position is the final position, 10stopping the vehicle ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated by the processing unit 130. That is, the control unit 140 functions to correctly park the vehicle by controlling the steering angle, gear shift, moving direction, stop and forward movement of the vehicle.” Examiner notes that the control unit 140 correctly parks the vehicle based on the points and the parking path. Therefore, it stops the vehicle if the current point (i.e., stop position) is the final position.)
otherwise selecting a forward or a reverse gear and driving to a next stop position according to the parking trajectory ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated…” Examiner notes that the “parking path generated” is a parking trajectory. [0066] “…the control unit 140 controls the vehicle so that it proceeds to the points, that is, the start point sp, the cross point cp, the base point bp and the destination point dp.”);
if the next stop position is not the final position, repeating the step of selecting a forward or a reverse gear ([0066] “…moves backward around a plus maximum steering angle along the second subline s2…”) and driving to a further next stop position according to the parking trajectory until the vehicle has reached the final parking position ([0050] “The control unit 140 functions to control the automatic parking of the vehicle based on the points and the automatic parking path generated by the processing unit 130. That is, the control unit 140 functions to correctly park the vehicle by controlling the steering angle, gear shift, moving direction, stop and forward movement of the vehicle.” Examiner notes that the “parking path generated” is a parking trajectory.).
Min does not explicitly disclose the following elements. However, Dyer does disclose switching on turning indicators ([0039] “…computing device 110 may… change direction… and signal such changes (e.g., by lighting turn signals 112 or 114 of the signaling system).”);
and switching off the turning indicators ([0039] “…computing device 110 may… change direction… and signal such changes (e.g., by lighting turn signals 112 or 114 of the signaling system).”);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the parking assist system as disclosed by Min by adding the turn signals as disclosed by Dyer in order to signal an intended future action of the vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-3:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664